DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 8/25/2021 is acknowledged.  In the reply filed on 8/25/2021 applicant indicated a “request that claims 12-21 be cancelled as being directed to a non-elected species”.  Accordingly, claims 12-21 are hereby cancelled. The examiner further notes that claim 10 is drawn to a pivot clip which “fully encircles the bolt” which is not a feature of the elected species (figures 1-7); accordingly claim 10 is hereby withdrawn as being directed to a non-elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation that “the first segment further comprises a tongue at the first end of the second segment” is indefinite.  For the purpose of examination the 
Claim 11 recites the limitation "the first fastener pad" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The term “first fastener pad” is introduced in claim 3, however claim 11 depends directly from claim 1.
Claim 11 recites the limitation "the second fastener pad" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The term “second fastener pad” is introduced in claim 3, however claim 11 depends directly from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Clements (US Patent No. 3,971,573).
Claim 1:
	Clements teaches a pipe coupling (figure 2) comprising: a first segment (52) comprising a first end and a second end distal to the first end (two flanged ends, figure 2); a second segment (54) comprising a first end and a second end distal to the first end (two flanged ends, figure 2); a first tightening element (bolts passing through holes in flanges) configured to draw the second end of the first segment towards the first end of the second segment (figure 2); a second tightening element (bolts passing through holes in flanges) configured to draw the first end of the first segment towards the second end of the second segment (figure 2); and a pivot clip (61, note that 61 is capable of pivoting during placement and tightening) between the second end of the first segment and the first end of the second segment (figure 2 shows two pivot clips, one between each set of flanges), the pivot clip configured to maintain a separation distance between the second end of the first segment and the first end of the second segment (61 remains between the flange faces in the tightened condition providing a separation distance between flange faces).
Claim 2:
	Clements teaches that: the first segment further comprises a tongue (65) at the first end, the tongue comprising an outer surface (figure 2); and the pivot clip (61) defines an upper surface (upper side, figure 2), a lower surface (lower side, figure 2) opposite the upper surface, an interior edge (67, located most centrally, or “interior”, in the clip), an outside edge (edges of hole for receiving bolt, figure 2) opposite the interior edge (outside edge is distal from the 
Claim 3:
	Clements teaches that: the first segment further comprises a first fastening pad (flange) protruding proximate to the first end of the first segment, and a second fastening pad (flange) protruding proximate to the second end (figure 2); and the second segment further comprises a first fastening pad (flange) protruding proximate to the first end of the second segment, and a second fastening pad (flange) protruding proximate to the second end (figure 2).
Claim 4:
	Clements teaches that the first tightening element comprises a nut and a bolt (figure 2), the bolt defining an inner portion (between the flange faces) and an outer portion (head).
Claim 5:
	Clements teaches that the outside edge (edges of hole for receiving bolt, figure 2) of the pivot clip surrounds the inner portion of the bolt (figure 2).
Claim 6:
	Clements teaches that the pivot clip (61) defines a substantially uniform thickness (figure 2).
Claim 7:
	Clements teaches that the pivot clip (61, figure 2) further comprises: a body (main rectangular portion of 61); two arms (four arms are shown protruding from one edge of the body), the arms connected to the body at the interior edge (the central two arms, of the four, 
Claims 8 and 11:
	Clements teaches that in a tightened configuration: the separation distance (between flange faces) is a minimum separation distance (thickness of the compressed pivot clip 61) when the second tightening element is tightened; the first fastener pad of the first segment and the second fastener pad of the second segment distal to the pivot clip define a tightening gap therebetween (in a condition where the pivot clip is distal of, or removed from, the flange face mating connection, the flange faces define a gap in the tightened configuration equal to the thickness of the compressed pivot clip 61 defined as the minimum separation distance); and the minimum separation distance and the tightening gap are substantially the same (in a condition where the pivot clip is distal of, or removed from, the flange face mating connection, the flange faces define a gap in the tightened configuration equal to the thickness of the compressed pivot clip 61 defined as the minimum separation distance).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Fisher et al. (US Patent No. 5,947,533).
Claim 9:
	Clements teaches that the pivot clip is a rubber impregnated asbestos seal material (c. 2, l. 24) but does not explicitly teach that it is a sheet metal.
	Fisher teaches a pipe joint (abstract, figure 2) comprising a pair of flange faces (16, 18) separated by a seal (38) wherein the seal is comprised of sheet metal (40, 46; c. 4, l. 23-66).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the integral metal and rubber configuration of Fisher in place of the rubber impregnated asbestos seal of Clements since: (a) it is well known that asbestos represents a serious biological and environmental hazard and it should be substituted wherever possible; and (b) Fisher teaches that a combined metal and rubber seal provides the ability to tailor the deformation of the rubber material in sealing directions while providing increased support for the seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726